Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2. 	Amendment filed on 07/06/2021 has been acknowledge. Claims 1-3 and 5-20 as originally filed, are currently pending and have been considered below. Claim 4 has been cancelled. Claims 1 and 20 are independent claims

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-3 and 5-20 have been considered but are moot because the new ground of rejection. 


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. Claim 1-3, 8-9, 12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2012/0297464 A1) and Ivanov (US 8577091 B2) in view of Tuyls (US 2008/0222496 A1).

6. Regarding Claim 1, Busch discloses,
Busch does not explicitly disclose the following limitations that Ivanov teaches:
a biometric scanner apparatus, the biometric scanner apparatus comprising: at least a biometric sensor, the at least a biometric sensor configured to scan at least a biological sample and receive a unique biometric pattern (Ivanov, Col. 4, lines 44-56, In one exemplary implementation of the herein described Subject matter a computer implemented method determines a scanner pattern of a fingerprint Scanner. This method involves acquiring at least one digital image representing biometric information inputted to a sensor of the fingerprint Scanner. Pixels are selected from digital images so as to define regions of interest, and the selected pixels from regions of interest are then processed to extract and encode a sequence of numbers containing sufficient information to uniquely represent the fingerprint Scanner. The sequence of numbers forms a unique scanner pattern which is stored in a memory for future comparisons with Subsequently inputted and processed biometric information.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a biological sample from a biometric sensor and receive a unique biometric pattern to enhance security features.
a secret data extractor, wherein the Busch, ¶[0021], The biometric sample generated directly for the preparation of the data transmission is now utilized to extract the secret information from the stored reference datum. For this purpose in particular the feature information (of the biometric sample) is linked with the reference datum with the goal of extracting the secret information.), 
Busch and Ivanov does not expliclty disclose the following limitations that Tuyls teaches:
wherein the secret data extractor comprises at least a non-analyzable circuit element (Tuyls, [0006], the invention is realized by a method for verifying the identity of a person based on a sequence of feature components extracted from a biometric sample, comprising quantizing each feature component, assigning a data bit sequence to each quantized feature component in such a way that adjacent quantization intervals have a Hamming distance of 1, concatenating said data bit sequences into a bit string, combining said bit string with a helper data set by using an exclusive disjunction (XOR) operation); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit element from the secret data that extracts to enhance security.

and a sample identifier circuit communicatively connected to the at least a secret data extractor wherein the sample identifier circuit is configured to produce at least an output comprising a secure proof of the sample-specific secret (Busch, ¶[0014],  When the biometric characteristic of the authorized individual is captured and the biometric sample is generated therefrom, the biometric sample differs only minimally from the biometric reference information. An essential feature of the invention therefore comprises utilizing the biometric sample for the elimination of the biometric reference information from the reference datum and extracting only the potentially minimally changed secret information. If the biometric sample had been captured from the biometric characteristic of the authorized individual, then the correct secret information is again available for the authenticated data transmission. If such modified secret information is utilized for the authentication of the data transmission, the receiver will with certainty be able to detect this.).  

7. Regarding Claim 2, Busch, Ivanov and Tuyls disclose, 
Busch does not explicitly disclose the following limitations that Ivanov teaches:
the apparatus of claim 1, wherein the biometric sensor is configured to detect identifying physiological characteristics (Ivanov, Col. 1 lines 28-32, Authentication is the verification of a claim about the identity of a person or a system. The information about human physiological and behavioral traits, collectively called bio metric information or simply biometrics, can be used to identify a particular individual).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the biometric sensor to detect and identify physiological characteristics to enhance security of the biometrics sensors.  

8. Regarding Claim 3, Busch, Ivanov and Tuyls disclose, the apparatus of claim 1, wherein the secret data extractor is further configured to output a plurality of bits as a function of the sample-specific secret (Busch,  ¶[0104], During the enrollment as well as also during the later verification, and specifically in the data processing device BTD as well as also in the receiver OBS, as the hash function can be employed, for example, the hash function RIPEMD-160 (RACE Integrity Primitives Evaluation Message Digest). This hash function is a cryptographic hash function with an output of 160 bits. However, other hash functions can also be employed. If comparison values are to be generated by different devices (in particular the data processing device and the receiving device) each using hash functions or if values are to be reproducible, e.g. modified repeatedly with the same hash function, it must be ensured that the same hash function is always employed).  

9. Regarding Claim 8, Busch, Ivanov and Tuyls disclose, the apparatus of claim 1, wherein the Busch, ¶[0021], The representation of the presented characteristic is therewith available to a processing device. Thus, this at least one biometric characteristic, in turn, is utilized by the data processing device for generating a feature information (as a biometric sample), which, in the ideal case, is identical to the feature information (biometric reference) already described above. However, due to the differences in the capture of this same biometric characteristic (for example fingerprint), a difference can result in practice. The biometric sample generated directly for the preparation of the data transmission is now utilized to extract the secret information from the stored reference datum. For this purpose in particular the feature information (of the biometric sample) is linked with the reference datum with the goal of extracting the secret information.) 

10. Regarding Claim 9, Busch, Ivanov and Tuyls disclose, the apparatus of claim 1 further comprising: a key extractor communicatively connected to the secret data extractor and the sample identifier circuit, wherein the key extractor is configured to extract a private key from the sample-specific secret (Busch, ¶[0014], When the biometric characteristic of the authorized individual is captured and the biometric sample is generated therefrom, the biometric sample differs only minimally from the biometric reference information. An essential feature of the invention therefore comprises utilizing the biometric sample for the elimination of the biometric reference information from the reference datum and extracting only the potentially minimally changed secret information. In order to equalize the narrow differences of the secret information recovered in this manner from the original secret information, the extracted secret information is subjected to an error correction. If the biometric sample had been captured from the biometric characteristic of the authorized individual, then the correct secret information is again available for the authenticated data transmission).  

11. Regarding Claim 12, Busch, Ivanov and Tuyls disclose, the apparatus of claim 1 further comprising a verification information circuit communicatively connected to the secret data extractor, wherein the verification information circuit is configured to generate verification information to verify the secure proof (Busch, ¶[0067], the OBS has access to client data, establishes communication with the Online Banking Software (BSW), running on the non-secure computer of the client, and completes transactions. The OBS is capable of detecting an additional secure data processing device at the client as a communication partner and of setting up a connection (in particular a VPN, Virtual Private Network connection) therewith. The data processing device can be referred to as Biometric Transaction Device (BTD) since it can capture biometric characteristics of individuals and prepare transactions (e.g. data transmissions).).  

12. Regarding Claim 14, Busch, Ivanov and Tuyls disclose, the apparatus of claim [[12]] 13, wherein the apparatus is further configured to generate an anonymized signature set, wherein the anonymized signature set further comprises: a modified verification datum based on the verification datum and linked to the sample-specific secret (Busch, ¶[0010], The secret information is linked by the data processing device with feature information (biometric reference) which is generated on the basis of at least one biometric characteristic of that individual who later is to validate the data transmission. The secret information linked with the feature information is stored as a reference datum in the data processing device.); a modified signature, wherein the modified signature comprises a secure proof of the sample-specific secret, and the modified signature signs a modified message referencing the modified verification datum (Busch, ¶[0043]-[0044], the data processing device links the biometric sample and the reference datum such that if there is agreement of the biometric reference information with the biometric sample, the secret information is extracted from the reference datum, 0044 the extracted secret information is subjected to error correction in order to correct discrepancies of bio metric characteristics captured in different ways and discrepancies arisen therefore between biometric sample and biometric reference information.); wherein the modified Busch, ¶[0091], the biometric sample during the verification, a linkage device, a device for providing the secret information, wherein the linkage device links the provided secret information and the biometric reference information to form the reference datum and saves them in the data store.).  

13. Regarding Claim 15, Busch, Ivanov and Tuyls disclose, the apparatus of claim 14, wherein the verification datum cannot be derived from the modified verification datum by a second device (Busch, ¶[0014], An essential feature of the invention therefore comprises utilizing the biometric sample for the elimination of the biometric reference information from the reference datum and extracting only the potentially minimally changed secret information ).  

14. Regarding Claim 17, Busch, Ivanov and Tuyls disclose, the apparatus of claim 14, wherein the message cannot be derived from the modified message by a second device (Busch, ¶[0030], The integrity and authenticity of the data to be validated can therefore be ensured. A preferred embodiment of the calculation of the seal is a MAC (Message Authentication Code) method based on hash functions.).  

15. 	Regarding Claim 18, Busch, Ivanov and Tuyls disclose, 
Busch does not explicitly disclose the following limitations that Ivanov teaches:
the apparatus of claim 1 further comprising a self-identifying circuit specific to the biometric scanner apparatus (Ivanov, Sec. 47 lines 10-17, While the technology herein has been described in connection with exemplary illustrative non-limiting implementations, the invention is not to be limited by the disclosure. For example, while exemplary illustrative non-limiting implementations have been described in connection with self-contained biometric scanners, any sort of biometric scanner capable of being connected to a wired and/or wireless network may be used.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify circuits that are specific to the biometric scanner to provide security.

16. 	Regarding Claim 20, Busch, Ivanov and Tuyls disclose, a method of using the biometric scanner apparatus, the method comprising: scanning, by a biometric scanner apparatus comprising a biometric sensor, a secret data extractor, and a sample identifier circuit, at least a biological sample (Iankov, Col. 4, lines 44-56, In one exemplary implementation of the herein described Subject matter a computer implemented method determines a scanner pattern of a fingerprint Scanner. This method involves acquiring at least one digital image representing biometric information inputted to a sensor of the fingerprint Scanner. Pixels are selected from digital images so as to define regions of interest, and the selected pixels from regions of interest are then processed to extract and encode a sequence of numbers containing sufficient information to uniquely represent the fingerprint Scanner. The sequence of numbers forms a unique scanner pattern which is stored in a memory for future comparisons with Subsequently inputted and processed biometric information.); receiving, by the biometric scanner apparatus, and using the biometric sensor, at least a unique biometric pattern from the at least a biological sample;  53Attorney Docket No. 1039-037USU1generating, by the biometric scanner apparatus, and using the secret data extractor, a sample- specific secret as a function of the biometric pattern (Busch, ¶[0021], The biometric sample generated directly for the preparation of the data transmission is now utilized to extract the secret information from the stored reference datum. For this purpose in particular the feature information (of the biometric sample) is linked with the reference datum with the goal of extracting the secret information.),
Busch and Ivanov does not expliclty disclose the following limitations that Tuyls teaches:
wherein the secret data extractor comprises at least a non-analyzable circuit element (Tuyls, [0006], the invention is realized by a method for verifying the identity of a person based on a sequence of feature components extracted from a biometric sample, comprising quantizing each feature component, assigning a data bit sequence to each quantized feature component in such a way that adjacent quantization intervals have a Hamming distance of 1, concatenating said data bit sequences into a bit string, combining said bit string with a helper data set by using an exclusive disjunction (XOR) operation); producing, by the biometric scanner apparatus, and using the sample identifier circuit, at least an output comprising a secure proof of the sample-specific secret (Busch, ¶[0014],  When the biometric characteristic of the authorized individual is captured and the biometric sample is generated therefrom, the biometric sample differs only minimally from the biometric reference information. An essential feature of the invention therefore comprises utilizing the biometric sample for the elimination of the biometric reference information from the reference datum and extracting only the potentially minimally changed secret information. If the biometric sample had been captured from the biometric characteristic of the authorized individual, then the correct secret information is again available for the authenticated data transmission. If such modified secret information is utilized for the authentication of the data transmission, the receiver will with certainty be able to detect this.).

17. 	Claim 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2012/0297464 A1), Ivanov (US 8577091 B2) and Tuyls (US 2008/0222496 A1) in view of Bower (US 20170109512 A1).

18.	 Regarding Claim 5, Busch, Ivanov, Tuyls and Bower disclose, the apparatus of claim [[4]] 1, 
Busch, Ivanov, Tuyls does not expliclty disclose the following limitation that Bower teaches:
wherein the at least a non-analyzable circuit element further comprises a circuit element having an output unpredictable by circuit analysis (Bower, ¶[0051], Although some of the examples refer to a SoC implementation, other types of implementations may, as noted, be realized as well including a discrete integrated circuit (IC) implementation as shown in FIG. 1B, in accordance with some example embodiments. Moreover, although the some of the example embodiments are described in the context of a specific SoC or IC implementations, other implementations may be used as well. For example, processor circuitry including memory containing program code may be configured to perform one or more aspects of process 200 and/or 300.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit that is non-analyzable by having a circuit element and an unpredictable output circuit analysis to enhance security.

19. 	Regarding Claim 6, Busch, Ivanov, Tuyls and Bower disclose, the apparatus of claim [[5]] 1, 
Busch, Ivanov and Tuyls does not disclose the following limitations that Bower teaches:
wherein the at least a non-analyzable circuit element further comprises a circuit element denatured by probing (Bower, ¶[0030], The secure element 104 may comprise a tamper-resistant platform (for example, a secure microcontroller including memory) that can securely host applications, store sensitive data, keys, and/or the like. For example, apparatus 100 may include secure element 104, which may take the form of a so-called secure smart card (for example, EMV smart card and the like), although the secure element 104 may take other forms as well including for example a processor circuitry, ASIC, FPGA, SoC, and/or any other type of device.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit that is non-analyzable that is denatured by probing. 

20. Regarding Claim 11, Busch, Ivanov, Tuyls and Bower disclose, the apparatus of claim 1, 
Busch, Ivanov, Tuyls does not disclose the following limitations that Bower teaches:
wherein the sample identifier circuit further comprises an element that implements a zero-knowledge proof (Bower, ¶[0056], In some example embodiments, application unit 406 may generate a one-time password for authentication. This authentication may be used to for example readily authenticate a user equipment, such as a wearable device, in a way that does not require a user to repeatedly provide a password or PIN. In this example, a challenge-response process is described at FIG. 5A, although other schemes such as zero-knowledge password proof, time-synchronized one-time passwords, and/or the like may be used as well.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circuit that is non-analyzable that implements a zero-knowledge proof by enhancing security features.

21.	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2012/0297464 A1), Ivanov (US 8577091 B2) and Tuyls (US 2008/0222496) in view of Cho (US 20200145206 A1)

22. 	Regarding Claim 7, Busch, Ivanov, Tuyls and Cho discloses, 
Busch, Ivanov, Tuyls does not explicitly disclose the following limitations that Cho teaches:
the apparatus of claim 1, wherein the secret data extractor further comprises a fuzzy data extractor (Cho, ¶[0092], secured data in the database is unlocked by applying the cryptographic key for biometric security of access to the secured data. For instance, if the database requires 95% similarity between fingerprint scans or retinal/iris scans to gain access to secured data in the database, then biometric data (e.g., fingerprint, iris scan, retinal scan) is converted into a cryptographic key using a reusable fuzzy extractor process as described above.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extract a secret data that comprises a fuzzy data extractor to enhance security features. 

23. 	Claim 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2012/0297464 A1), Ivanov (US 8577091 B2) and Tuyls (US 2008/0222496) in view of Srivastava (CA 3004880 A1).

24. 	Regarding Claim 10, Busch, Ivanov, Tuyls and Srivastava disclose, 
Busch, Ivanov, Tuyls does not explicitly disclose the following limitations that Srivastava teaches:
the apparatus of claim 9, wherein the private key is never stored in memory (Srivastava, ¶[0116], To establish the secure communications channel to the subject 41, an individual first configures the encryption system 71 to receive a record containing the necessary encryption information. For example, the record may characterize a public/private key pair for performing an asymmetric encryption algorithm as known in the art. The public key may be stored directly in the record, while the private key may be the secret number characterized by the biometric public key 37).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish a private key that is never stored in memory to provide security.

25. 	Regarding Claim 13, Busch, Ivanov, Tuyls and Srivastava disclose, 
Busch, Ivanov and Tuyls does not explicitly disclose the following limitations that Srivastava teaches:
the apparatus of claim 12, wherein: the secure proof is a digital signature generated from the sample specific secret and signing a message (Srivastava, ¶[0020], Another variant includes digitally signing a message, by the computing facility using the candidate value for the secret number. Yet another variant further includes receiving encrypted firmware for booting a computing device in which the computing facility is disposed, by the computing facility, from a memory of the computing device); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the proof of the digital signature that will generate from a sample specific secret to provide security.

and the verification information circuit is further configured to generate a verification datum associated with [[a]] the digital signature (Busch, ¶[0007],  In classic biometric systems two phases are differentiated: the registration phase (enrollment) in which the future authentication is prepared with the aid of a biometric feature and the verification phase proper in which a biometric sample in digital form is taken.).  

26. 	Regarding Claim 16, Busch, Ivanov, Tuyls and Srivastava disclose, 
Busch, Ivanov, Tuyls does not explicitly disclose the following limitations that Srivastava teaches:
the digital signature cannot be derived from the modified signature by a second device (Srivastava, ¶[0123], Fig. 8 is a schematic representation of data flow through functional components used in an embodiment of the invention to compute and verify a digital signature for a message. As with the decryption processes shown in Fig. 7, signing a message begins with a subject 41 providing identity information 42 and biometric information 43 to a device, in this case a signature system 80 that includes a transducer 81 and a computing facility that provides a key recovery function 82 that recovers the secret number 83 of the individual.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention cannot derived a signature from the second device to modify the signature.

27. 	Regarding Claim 19, Busch, Ivanov, Tuyls and Srivastava disclose, 
Busch, Ivanov and Tuyls does not explicitly disclose the following limitations that Srivastava teaches:
the apparatus of claim 18, wherein the self-identifying circuit Srivastava, ¶[0126], In one embodiment of the invention, the verification system 87 also stores public keys that are signed by the biometric certificate authority 38, using standard PKI processes. In another embodiment, the signed message 86 includes a timestamp, and the verification system 87 only accepts signatures with a valid timestamp).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate a secure timestamp using a self-identifying circuitry to provide security. 










Conclusion
28. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433